



Exhibit 10.30


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of December
14, 2016 (the “Effective Date”) is entered into among Veracyte, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and
VISIUM HEALTHCARE PARTNERS, LP, a Delaware limited partnership, as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Credit Agreement dated as of March 25, 2016 (as
amended or modified from time to time, the “Credit Agreement”); and


WHEREAS, the Loan Parties and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments.


(a)    Section 8.03(e) of the Credit Agreement is hereby amended by replacing
the text “$500,000” with the text “$5,000,000”.


(b)    Section 8.18 of the Credit Agreement is hereby amended by (i) deleting
the word “and” immediately prior to clause (vi) thereof and replacing it with a
“,” and (ii) inserting the following text at the beginning of clause (vi)
thereof:


“other deposit and securities accounts, so long as at any time the aggregate
balance in all such accounts does not exceed $1,000,000; provided, that a
Qualifying Control Agreement with respect to such account is delivered by the
Loan Parties to the Administrative Agent within ninety (90) days of such account
opening, and (vii)”


2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:


(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Loan Parties, the Required Lenders and the Administrative
Agent;


(b)    receipt by Moore & Van Allen PLLC, counsel to the Administrative Agent,
of its fees and expenses incurred in connection with this Agreement.


3.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, except as expressly modified by this
Agreement, are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.





--------------------------------------------------------------------------------







(b)    The Loan Parties hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(iii)    No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement.


(c)    The Loan Parties represent and warrant to the Lenders that after giving
effect to this Agreement (i) the representations and warranties of the Loan
Parties set forth in Article VI of the Credit Agreement and in each other Loan
Document are true and correct in all respects as of the date hereof with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.


(d)    Each of the Loan Parties hereby affirms the Liens created and granted in
the Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.


(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or electronic mail shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.


(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]














































2





--------------------------------------------------------------------------------









Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
 
VERACYTE, INC.,:    
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Bonnie Anderson
 
 
 
Name:
Bonnie Anderson
 
 
 
Title
President and CEO
 
 
 
 
 
 















































































Veracyte, Inc.
First Amendment to Credit Agreement







--------------------------------------------------------------------------------







ADMINISTRATIVE
 
VISIUM HEALTHCARE PARTNERS, LP,
AGENT:
 
a Delaware limited partnership
 
 
 
 
 
 
 
 
By:
VISIUM HEALTHCARE ADVISORS, LP,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
By:
JG Asset II, LLC,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Gottlieb
 
 
 
 
Name:
Mark Gottlieb
 
 
 
 
Title
Authorized Signatory
 
 
 
 
 
 





                


    




























































Veracyte, Inc.
First Amendment to Credit Agreement











--------------------------------------------------------------------------------







LENDERS:
 
VISIUM HEALTHCARE PARTNERS, LP,
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
 
By:
VISIUM HEALTHCARE ADVISORS, LP,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
By:
JG Asset II, LLC,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Gottlieb
 
 
 
 
Name:
Mark Gottlieb
 
 
 
 
Title
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VISIUM HEALTHCARE ADVISORS (CAYMAN MASTER)
 
 
FUNDS, LP
 
 
 
 
 
 
 
 
By:
VISIUM HEALTHCARE ADVISORS, LP,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
By:
JG Asset II, LLC,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Gottlieb
 
 
 
 
Name:
Mark Gottlieb
 
 
 
 
Title
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

































Veracyte, Inc.
First Amendment to Credit Agreement





